Claimant was a bridge worker, and while using a reamer the bit became fouled in the hole and flew out, and struck the claimant over the eye. The reamer was being operated under air pressure of 130 pounds and the bit that struck claimant weighed about one and one-half pounds. It knocked him down and rendered him unconscious temporarily. The question is whether there is causal relation between the injury and the loss of use of left eye. The medical testimony raised a clear question of fact as to the causal relation. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.